Derbigny, J.
delivered the opinion of the court. This appeal comes up without the testimony taken in the court a quo, either in the shape of a statement of fact or any other. We have, therefore, nothing to do, but to dismiss it.
The plaintiff and appellee has prayed for those damages, which the law authorises this court to grant, in cases of appeals taken for the sake of delay only. But, in order to support such an application, it was his duty to have brought the testimony himself, to enable us to understand the nature of the case, and see whether nothing but delay was intended by the appeal.
It is, therefore, ordered, adjudged and de creed, that the appeal be dismissed with costs.